THIRD DIVISION
                            MCFADDEN, C. J.,
                        DOYLE, P. J., and HODGES, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   February 1, 2021



In the Court of Appeals of Georgia
 A20A1935. IN RE ESTATE OF JENKINS.

      MCFADDEN, Chief Judge.

      This appeal concerns a probate court order that effectively prohibits the

conservator of an adult ward’s estate from disbursing more than $120,000 of the

ward’s annual income without court authorization. Such an order is inconsistent with

the authority generally given conservators in the Act governing conservators of adult

wards, OCGA §§ 29-5-1 et seq. (“the Act”). But the Act authorizes probate courts,

in the exercise of their discretion, to enter orders inconsistent with the authority

otherwise provided to conservators. The record before us does not establish that the

probate court abused her discretion by entering the inconsistent order on appeal in

this case. So we affirm. We do not reach the appellant conservator’s separate
argument regarding the validity of a standard probate court form, because the probate

court made no ruling on that issue below.

       1. Facts and procedural history.

       The ward, Shaun A. Jenkins, Jr., who is now 30 years old, sustained profound

injuries as an infant as the result of medical malpractice. His injuries left him with

permanent cognitive and physical disabilities. Jenkins received a large financial

settlement for his injuries and, as of the time of the order on appeal, he had an annual

income exceeding $337,000.

       Appellant Gary Sams has served as the conservator of Jenkins’s estate since

1995, when Jenkins was a minor. He currently serves in that role pursuant to letters

of conservatorship that the probate court issued in 2008 after Jenkins turned 18 years

old.

       When he was appointed conservator in 2008, Sams gave a conservator’s bond

as required by OCGA § 29-5-40 (a). He also filed an inventory of Jenkins’s property

and a plan for managing, expending, and distributing the property as required by

OCGA § 29-5-30 (a). In each subsequent year, Sams submitted an annual return,

which under the Act consists of



                                           2
      a statement of the receipts and expenditures of the conservatorship
      during the [preceding] year . . . , an updated inventory consisting of a
      statement of the assets and liabilities of the estate . . . , an updated plan
      for managing, expending, and distributing the ward’s property, a note or
      memorandum of any other fact necessary to show the true condition of
      the estate, and a statement of the current amount of the bond.


OCGA § 29-5-60 (a). He filed the inventory and asset management plan using

Georgia Standard Probate Court Form 58. That form required Sams to provide

detailed information about Jenkins’s anticipated average monthly income and average

monthly expenses for the upcoming year. See generally Uniform Probate Court Rule

5.9 (concerning adoption and use of standard forms in probate courts).

      In every asset management plan filed by Sams since his 2008 appointment,

Sams, selecting a pre-printed option on the standard probate court form, asked the

probate court to permit him “to disburse the ward’s income as estimated [in the filing]

for the support of the ward and those persons who are entitled to be supported by the

[w]ard.” Sams chose this opinion instead of another option requesting leave to

disburse a specified monthly amount not only from income but also from principal

of the ward’s estate. Despite Sams’s requests, in all but two of those years the probate

court did not permit Sams to disburse Jenkins’s income. Instead, the probate court


                                           3
entered orders restricting Sams’s spending to a specified monthly amount less than

Jenkins’s income. Those lesser monthly amounts usually matched the estimated

monthly expenses that Sams included in his filings.

      In 2019, Sams filed an annual return showing that during one month he made

disbursements exceeding the court-ordered monthly amount to purchase a disabled-

accessible van for Jenkins. That purchase did not cause Sams to disburse more than

Jenkins’s annual income. But the probate court found that the annual return showed

an “encroachment on conservatorship funds without prior court approval” and

ordered Sams to appear at a January 17, 2000 hearing on the matter. Ahead of that

hearing, Sams submitted a brief in which he argued to the probate court that the Act

governing conservators of adult wards authorized him to make reasonable

disbursements from Jenkins’s annual income without being restricted to a monthly

budget.

      Testimony was presented at the January 17, 2000 hearing, and the probate court

subsequently entered a written order based in part on that testimony. In that order, the

probate court stated that she approved the asset management plan submitted by Sams.

But other rulings in that order are inconsistent with the asset management plan

submitted by Sams. Although Sams sought leave to distribute Jenkins’s annual

                                           4
income, the probate court ordered that Sams’s monthly disbursements be limited to

$17,000, an amount significantly less than Jenkins’s estimated monthly income of

more than $28,000. The probate court further ordered that Sams deduct his statutory

commission and other administrative fees from the $17,000 he was permitted to

disburse monthly on Jenkins’s behalf. We construe this order to be an approval of the

asset management plan as limited by the probate court’s more restrictive rulings.

      Sams appeals from this latest probate court order. He asserts that the probate

court erred “by exceeding [her] statutory authority to limit Sams’[s] discretion to

expend all annual income of his [w]ard without prior probate court approval if the

expenditures are reasonable and in the [w]ard’s best interest” and “by abusing [her]

discretion by arbitrarily and capriciously restricting Sams to spending an amount less

than the income of his [w]ard in violation of the [Act].” He also asks that we “declare

[Georgia Standard Probate Court Form 58] invalid in its current format.”

      As detailed below, we agree with Sams that the governing Act generally gives

a conservator the authority to disburse the full amount of the adult ward’s income

without court order. We also agree that the probate court’s order in this case is

inconsistent with that authority. So we are concerned that the probate court’s decision

to infringe on the conservator’s statutory authority to spend the ward’s income on the

                                          5
ward’s behalf is founded, not on an individualized exercise of discretion, but on a

routine practice that the court has adopted. But the Act does give probate courts

discretion to enter orders inconsistent with the authority otherwise given to

conservators. The order on appeal is such an order. And the appellate record does not

include the hearing testimony that the probate court considered in deciding to limit

Sams’s monthly disbursements to $17,000. So Sams has not shown by the appellate

record that the probate court abused her discretion in entering that specific order.

Finally, we decline Sams’s request to declare the standard probate court form invalid,

because the probate court made no ruling on that issue.

      2. A conservator’s authority under the Act.

      Sams argues that the Act gives a conservator the authority to disburse a ward’s

annual income without prior probate court approval so long as those disbursements

are reasonable and in the ward’s best interest. We agree with Sams that this generally

is the case. But we hold that the Act authorizes probate courts, in the exercise of their

sound discretion, to enter orders limiting that authority.

      In interpreting the Act’s provisions,

      we apply the fundamental rules of statutory construction that require us
      to construe the statute according to its terms, to give words their plain


                                           6
      and ordinary meaning, and to avoid a construction that makes some
      language mere surplusage. We must also seek to effectuate the intent of
      the Georgia legislature. OCGA § 1-3-1 (a). In this regard, in construing
      language in any one part of a statute, a court should consider the entire
      scheme of the statute and attempt to gather the legislative intent from the
      statute as a whole.


In re Estate of Gladstone, 303 Ga. 547, 549 (814 SE2d 1) (2018) (citation omitted).

The Act pertinently provides that,

      [u]nless inconsistent with the terms of any court order relating to the
      conservatorship, a conservator without court order may[ ] . . . [m]ake
      reasonable disbursements from the annual income or, if applicable,
      from the annual budget amount that has been approved by the court
      pursuant to Code Section 29-5-30 for the support, care, education,
      health, and welfare of the ward and those persons who are entitled to be
      supported by the ward.


OCGA § 29-5-23 (a) (1) (emphasis supplied). It gives a conservator similar authority

to enter into contracts for labor or service, OCGA § 29-5-23 (a) (2), and to borrow

money and bind the ward’s property. OCGA § 29-5-23 (a) (3). The language in these

provisions referring to a court-approved “annual budget amount” does not apply to

the facts of this case. That language concerns budgets “for the expenditure of funds

in excess of the anticipated income from the [ward’s] property[.]” OCGA § 29-5-30


                                          7
(c) (emphasis supplied). In this case, Sams has not sought to disburse funds in excess

of the anticipated income from Jenkins’s property, so of course the probate court has

not authorized a budget for the expenditure of such funds.

      The Council for Probate Court Judges, which submitted an amicus curiae brief

in this case,1 does not appear to disagree with this construction of OCGA § 29-5-23

(a) (1). In discussing Sams’s arguments related to that provision, the Council stated

that “the probate court does not have the authority to disapprove an [asset

management plan] if [the plan] demonstrates that the proposed spending is reasonable

and for the benefit of the ward.”

      But the plain language of OCGA § 29-5-23 also permits a probate court to

enter orders inconsistent with the authority otherwise given to a conservator. As

recited above, that Code section authorizes a conservator to make reasonable

disbursements from a ward’s annual income without court order “[u]nless inconsistent

with the terms of any court order relating to the conservatorship[.]” OCGA § 29-5-23

(a) (1). We have construed similar language in the statute governing guardians of

adult wards to provide broad authority to the guardian and broad oversight to the


      1
        We appreciate the Council’s submission. Because there is no appellee in this
case, the Council’s brief and Sams’s response to it helped clarify the issues on appeal.

                                           8
probate court. In re Estate of Wertzer, 330 Ga. App. 294, 298 (1) (765 SE2d 425)

(2014). Applying the same construction, the statute governing conservators of adult

wards provides broad authority to the conservator and broad oversight to the probate

court.

         The default position under OCGA § 29-5-23 (a) (1) is for the conservator,

rather than the probate court, to make decisions regarding how to disburse the ward’s

annual income. As Sams asserts, the Act affords a conservator wide latitude in

fulfilling his responsibilities. See, e.g., OCGA § 29-5-22 (a) (noting conservator’s

role as fiduciary who must “make decisions regarding the ward’s property”). The

money or property in the estate belongs to the ward, and it is the conservator’s role

to use the ward’s income to satisfy the ward’s needs. Certainly, the probate court

should not usurp that role and impose limitations upon the conservator that would

force the conservator to stint on the ward’s needs when it would be in the ward’s best

interest to use the ward’s annual income to satisfy those needs. To impose such a

limitation would be an abuse of discretion by the probate court. See generally Cruver

v. Mitchell, 289 Ga. App. 145, 146 (1) (a) (656 SE2d 269) (2008) (determination of

adult ward’s best interest is matter for probate court’s discretion).



                                           9
      But the Act also imposes limits on the conservator, requiring, among other

things, that the conservator’s “plan for managing, expending, and distributing the

ward’s property . . . be based on the actual needs of the ward and take into

consideration the best interest of the ward.” OCGA § 29-5-30 (c). For example, as

both Sams and the Council assert in their briefs, the probate court is not compelled

to approve an asset management plan that shows waste. By providing that the probate

court may enter orders inconsistent with the authority otherwise given to a

conservator in OCGA § 29-5-23 (a), the Act acknowledges that there may be

instances in which it is appropriate for a probate court to limit a conservator’s

disbursements, even though they are within the ward’s annual income.

      3. The probate court’s ruling in this case.

      The question in this case is whether the probate court abused her discretion in

limiting Sams’s monthly disbursements to $17,000, which effectively prevented Sams

from having access to more than $120,000 of Jenkins’s annual income to use on

Jenkins’s behalf without court order.

      Sams argues that the probate court erred in entering this particular order

because the limitations imposed therein were arbitrary and capricious. In support of

this argument he points out: that the probate court gave no reason for limiting

                                        10
disbursements; that she did not make findings that the proposed disbursements were

unnecessary, unreasonable, or not in Jenkins’s best interest; that the inconsistent

order is not an outlier but is the last of a series of orders in which the probate court

repeatedly limited Sams’s expenditures to less than Jenkins’s annual income,

sometimes significantly so; that the $17,000 monthly limit imposed by the probate

court is more than $10,000 less than Jenkins’s average monthly income; and that the

order further reduces the amount of Jenkins’s income that can be spent on his support

by requiring commissions and costs associated with the administration of the

conservatorship to be included in the $17,000 monthly amount.

      We find many of Sams’s arguments compelling. The appellate record before

us offers no explanation for why, in most of the years preceding the order on appeal,

the probate court repeatedly chose to constrain Sams from exercising the full breadth

of authority contemplated by the Act. Although Sams describes all of the prior-year

limitations as arbitrary, as detailed above, most of the prior-year limitations were tied

to the estimated average monthly expenditures included in the annual filings. But

nothing in the record indicates that the probate court, in those earlier orders,

considered whether it was in Jenkins’s best interest to permit Sams the full extent of

his authority to disperse Jenkins’s annual income, rather than routinely limiting

                                           11
Sams’s authority to whatever amount of monthly expenses was estimated in the

annual filing.

      But the order on appeal arises within a different context than those earlier

orders. Before entering that order, the probate court expressed concerns about

expenditures Sams had made the prior year and held a hearing to address those

concerns. The probate court based her order limiting Sams’s authority, in part, on “the

testimony provided at the hearing.” And, for the first time, the probate court limited

Sams’s monthly disbursements to an amount different — and higher — than Jenkins’s

estimated monthly expenditures.

      Unfortunately, however, the appellate record in this case does not reveal what

testimony or other evidence was received by the probate court at the hearing before

she entered the order on appeal. The appellate record contains neither a transcript nor

legal substitute reflecting that testimony. “Where no evidence indicating otherwise

is produced, the presumption of regularity supports the official acts of public officers,

and the courts presume they have properly discharged their official duty.” Carson v.

State, 241 Ga. 622, 624-625 (2) (247 SE2d 68) (1978) (citations and punctuation

omitted). This presumption extends to court proceedings. Holmes v. Roberson-

Holmes, 287 Ga. 358, 361 (1) (695 SE2d 586) (2010). Sams has pointed to no

                                           12
authority requiring the probate court to make express written findings in support of

her decision to enter an order inconsistent with the authority otherwise given a

conservator by OCGA § 29-5-23 (a), and “[i]n accordance with the presumption of

regularity of court proceedings, we must assume in the absence of a transcript that

there was sufficient competent evidence to support the [probate] court’s findings

[implicit in her order].” Holmes, 287 Ga. at 361 (1). Cf. Crook v. Crook, 293 Ga. 867,

869-870 (2) (750 SE2d 334) (2013) (presumption of regularity does not apply where

trial court failed to make written findings mandated by statute).

      As the appellant, Sams carries the burden of showing error by the appellate

record. Boles v. Lee, 270 Ga. 454, 455 (1) (511 SE2d 177) (1999). “[W]hen that

burden is not met, the judgment is assumed to be correct and will be affirmed.” Id.

Under the circumstances of this case, although we are concerned by the probate

court’s repeated decisions over the years to enter orders inconsistent with the

authority given to Sams by OCGA § 29-5-23 (a) (1) to disburse Jenkins’s annual

income without court order, Sams has not met his burden as appellant of showing by

the record that the probate court erred in the particular order on appeal. So we must

affirm.

      4. Validity of standard probate court form.

                                         13
      Sams requests that we declare invalid Georgia Standard Probate Court Form

58, arguing that it forces him to a submit a “budget” that the Act does not require and

to ask permission to exercise authority that the Act already affords him. We do not

address this request, or the arguments Sams makes in support of it, because we are a

court for the correction of trial court error and Sams has not enumerated any ruling

by the probate court in connection with the use or validity of this form. See City of

Gainesville v. Dodd, 275 Ga. 834, 837 (573 SE2d 369) (2002).

      Judgment affirmed. Doyle, P. J., and Hodges, J., concur.




                                          14